Citation Nr: 9902111	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-28 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979, 
and from August 1981 to September 1993.

This appeal arises from March 1994 and April 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which, in pertinent part, 
denied the veterans claims for the appealed issues.

The Board notes that the veterans October 1993 original 
application for service connection indicated that the veteran 
requested service connection for R WRIST HAND.  It does 
not appear that the claim for service connection for a right 
hand disorder has been adjudicated by the RO.  The United 
States Court of Appeals for the Federal Circuit has held that 
the veterans rights and interests should not be foreclosed 
by the way in which the agency framed the issue under 
dispute.  See Collaro v. West, 136 F.3d 1304, 1309 (Fed. Cir. 
1998).  That issue, therefore, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection for a 
right wrist disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  The veterans diastolic blood pressure readings are not 
predominantly 100 or more.

4.  No medical complexity or controversy is shown concerning 
the veterans claims for service connection for a right wrist 
disorder and for an increased evaluation for hypertension, so 
as to require an independent medical expert opinion.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for a right 
wrist disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 
(1998).

3.  The criteria for submission for an independent expert 
medical opinion as to either a right wrist disorder or 
hypertension have not been met.  38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The presumption of aggravation is not applicable 
unless the preservice disability underwent an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Hunt, 1 Vet. App. at 296-97.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term noted denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. 
§ 3.303(c).  The Court, however, has held that the Board may 
not rely on this section as a substitute for the requirement 
that it rely on independent medical evidence; without 
independent medical evidence in the record, the regulation, 
standing alone, does not support a finding that the veterans 
condition preexisted service.  See Paulson, 7 Vet. App. at 
469.

The veterans service medical records indicate that he 
suffered an injury to his right hand in April 1982.  While 
the right wrist was also mentioned, the assessment was only 
contusion rt hand.  An X-ray revealed an old ununited 
fracture of the ulnar styloid process, but no recent bone 
injury is identified.  An October 1982 injury to the right 
hand did not involve the right wrist.  During the veterans 
June 1992 physical examination no abnormalities of the right 
wrist were found.  On the contemporaneous medical history 
report the veteran reported that he fractured his right wrist 
at ages 6 and 9 years.

During a February 1994 VA examination the veteran was 
reported to have related no problem or history of injury to 
the right hand or fingers, and no diagnosis of any right hand 
disorder was rendered.

During the veterans October 1994 personal hearing the 
veteran testified that he injured his right wrist in April 
1982, and crushed all the right muscles or the muscles in 
my right hand all the way down to my wrist.  They treated me 
with some muscle relaxants and a plastic splint over the 
inside of my right arm to cover my thumb so I could protect.  
But, I didnt have no fracture at that time.  He also 
confirmed he was having no problems with the wrist 
specifically; it was his hand that was causing problems.  He 
also confirmed that he had sought no medical treatment for 
his right wrist since his discharge from service in 1993.

During a March 1997 VA examination no swelling or deformity 
of the right wrist was found, the veteran had no complaints 
as to the right wrist, and no diagnosis of any right wrist 
disorder was rendered.

During a December 1997 VA examination the veteran reported 
that since the last Compensation and Pension examination he 
continued to have problems with his right wrist, but again 
described grip problems which were attributed to his right 
hand rather than the right wrist.  No evidence of swelling or 
deformity was found, Dorsiflexion of the right wrist was 
found to be 58-68 degrees, palmar flexion was 80 degrees, 
radial deviation was 15 degrees, and ulnar deviation was 28 
degrees.  The examiner indicated that X-rays revealed an old 
fracture of the ulnar styloid, with nonunion.  The diagnosis 
was old fracture of the ulnar styloid.

The Board notes that 38 C.F.R. § 4.71, Plate I, indicates 
that normal wrist dorsiflexion (extension) is 0-70 degrees, 
normal palmar flexion is 0-80 degrees, normal radial 
deviation is 0-20 degrees, and normal ulnar deviation is 0-45 
degrees.

Initially the Board notes that the veteran has reported, 
during an examination one year prior to his discharge, two 
fractures of his right wrist prior to his entry into military 
service.  Thus, since the reported history was noted 
subsequent to the reported inservice injuries to the right 
wrist, and not at induction, and since an X-ray taken 
immediately subsequent to the first inservice injury noted an 
old healed fracture of the ulnar styloid, the Board finds 
that the presumption of soundness has been rebutted by clear 
and convincing evidence.  The Board also notes that while the 
veteran has been currently found to have a slight limitation 
of motion of the right wrist, there is no medical evidence of 
record indicating this limitation of motion was the result of 
any inservice injury, as opposed to the preexisting injuries.  
Hence, there has been no medical evidence submitted 
indicating that there was any permanent worsening of the 
veterans preexisting right wrist disorder during his 
military service.  There has also been no medical evidence 
submitted indicating that any current right wrist disorder 
was caused by any incident of the veterans military service.

Indeed, the only evidence of record which alleges that any 
right wrist disorder is the result of an inservice injury are 
the veterans own statements during his personal hearing and 
in the various documents he has submitted while advancing his 
claim.  However well-intentioned those statements may be, the 
Board notes that the veteran, as a lay person, is not 
qualified to offer opinions regarding the etiology of a right 
wrist disorder; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury and the 
current disability, or the permanent worsening of a 
preexisting disorder due to an inservice injury, in order to 
be plausible, as noted above, and no such evidence has been 
submitted, the veterans claim for service connection for a 
right wrist disorder must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veterans 
service connection claims plausible.  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


II.  Increased rating

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1996) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veterans service medical records and all 
other evidence of record pertaining to the history of the 
veterans hypertension.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Boards selection of a diagnostic code may not be set 
aside as arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law, if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A July 1995 VA treatment report indicates that the veterans 
blood pressure was found to be 130/90.  A December 1995 VA 
treatment report indicates that the veterans blood pressure 
was found to be 122/68.  A July 1996 VA treatment report 
indicates that the veterans blood pressure was found to be 
108/78.  Another July 1996 report indicated a reading of 
134/94.

During a March 1997 VA examination the veterans blood 
pressure was found to be 112/80 while sitting, 120/90 while 
recumbent, 120/90 while standing, 112/88 while sitting after 
exercise, and 118/82 two minutes after exercise.  The 
diagnosis was history of hypertension.

During a December 1997 VA examination the veteran reported 
being on pharmacological treatment over the past few years 
for his hypertension.  The assessment was hypertension, 
probably essential in nature, anxiety induced labile blood 
pressure cannot be ruled out.

A June 1998 VA examination report indicates that the veteran 
refused an examination on that date upon advice from his 
attorney.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating artery and vein disorders, 
including hypertension, as set forth in 38 C.F.R. § 4.104.  
See 61 Fed. Reg. 65207-65244 (1998).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The RO has evaluated the veteran 
under both the former and revised regulations, and assigned a 
10 percent rating.  The Board will review that determination.

Under both the former and revised criteria, disabilities of 
the arteries and veins are rated in accordance with 38 C.F.R. 
§ 4.104, Diagnostic Code 7101-7123.  Hypertensive vascular 
disease (essential arterial hypertension) is rated in 
accordance with diagnostic code (DC) 7101.

Under both the former and revised 38 C.F.R. § 4.104, DC 7101, 
when diastolic pressure is predominantly 130 or more with 
severe symptoms, a 60 percent evaluation is warranted; when 
diastolic pressure is predominantly 120 or more with 
moderately severe symptoms, a 40 percent evaluation is 
warranted; when diastolic pressure is predominantly 110 or 
more with definite symptoms, a 20 percent evaluation is 
warranted; when diastolic pressure is predominantly 100 or 
more, a 10 percent evaluation is warranted.  A note to that 
code instructs that, for the 40 percent and 60 percent 
ratings under DC 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Another note 
instructs that when continuous medication is shown necessary 
for control of hypertension, with a history of diastolic 
blood pressure of predominantly 100 or more, a minimum rating 
of 10 percent will be assigned.

Based on the foregoing evidence, the Board finds that 
although continuous medication is shown to be necessary for 
the control of hypertension, the veterans diastolic blood 
pressure readings are 90, 68, 78, 94, 80, 90, 88, and 82, 
respectively.  Accordingly, the Board concludes that the 
veterans history of diastolic blood pressure is not 
predominantly 100 or more.  Hence, the criteria for a 
disability rating higher than 10 percent for hypertension are 
not met under either the former or revised criteria, as a 
higher rating under either criteria requires diastolic blood 
pressure readings predominantly over 110.  Thus, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation, and the veterans claim for an 
increased evaluation for hypertension must be denied.

In reaching this decision the Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellants claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  Attorney contentions

The veterans attorney representative, in various statements 
submitted during the course of this appeal, has propounded a 
series of procedural objections, most essentially concerning 
the duty to assist found in 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.159.  Section 3.159, being somewhat more 
explanatory than § 5107(a), provides that although it is the 
responsibility of any person filing a claim for a benefit 
administered by VA to submit evidence sufficient to justify a 
belief in a fair and impartial mind that the claim is well 
grounded, the Department of Veterans Affairs shall assist a 
claimant in developing the facts pertinent to his or her 
claim.  This requirement to provide assistance shall not be 
construed as shifting from the claimant to VA the 
responsibility to produce necessary evidence.  Accordingly, 
absent a well grounded claim there is no duty to assist.  The 
United States Court of Appeals for the Federal Circuit, in 
the recent case of Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), held that only a person who has submitted a well 
grounded claim can be determined to be a claimant for the 
purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps, p. 1468-69.

Hence, all of the representatives arguments concerning the 
duty to assist, such as a request for new VA examinations due 
to alleged deficiencies such as the lack of an etiology 
opinion, the lack of the examiner having the veterans claims 
file, the lack of compliance with the 38 C.F.R., Part 4, 
Schedule of Rating Disabilities, requests for independent 
advisory or medical expert opinions, the inadequacy of any VA 
examinations, or affording the benefit of reasonable doubt, 
which have been proffered in regard to the veterans service 
connection claim, are not only without merit, as the veteran 
has failed to submit a well grounded claim as to a right 
wrist disorder, but, in certain cases appear to be form 
letters not even applicable to this veterans claim.

In addition, as to the veterans increased evaluation claim, 
38 C.F.R. § 3.327 provides that in general, reexaminations, 
including periods of hospital observation, will be requested 
whenever VA determines there is a need to verify either the 
continued existence or the current severity of a disability.  
Generally, reexaminations will be required if it is likely 
that a disability has improved, or if evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.  § 3.328 provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA..  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  A determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction.  Hence, contra to the attorneys request, the 
denial of his procedural and duty to assist contentions 
is included within the present appeal, and does not require a 
separate notice of disagreement, substantive appeal, 
statement of the case or supplemental statement of the case.

The Board finds that none of the medical issues presented in 
the veterans current claims involves medical evidence 
indicating that the issue is either complex or controversial, 
i.e., that the issue under consideration poses a medical 
problem of such obscurity or complexity, or has generated 
such controversy in the medical community at large, as to 
justify solicitation of an independent medical opinion.  The 
Board notes that no medical evidence has been submitted in 
support of any contention that the VA examinations were 
inadequate.  As noted in Cohen v. Brown, 10 Vet. App. 128 
(1997), health professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  
Cohen, at 140.  Significantly, no medical evidence has been 
introduced which disagrees with the examination findings.  As 
the veteran was provided a VA examination prior to a finding 
by the RO that his service connection claim was well grounded 
(the RO found it not well grounded after the examination), 
and as the Board, as noted above, also finds the veterans 
claim not well grounded, there is no duty on the part of VA 
to provide another examination.  See Brewer v. West, 11 Vet. 
App. 228, 235 (1998).

Finally, as to the attorneys request to subpoena the VA 
medical examiner(s) who examined the veteran and the RO 
adjudication personnel who adjudicated his claims, for 
attendance at an RO hearing, the Board notes that 38 C.F.R. 
§ 20.711 provides that a subpoena will not be issued to 
compel the attendance of VA adjudicatory personnel.  The 
attorney has also cited 38 C.F.R. § 2.1(a) for his authority 
to issue subpoenas.  38 C.F.R. § 2.1(a) provides that VA 
issuing officials, which include Heads of Regional Offices 
and Centers having insurance or regional office activities, 
shall use discretion when exercising this power.  At their 
discretion VA RO officials have determined that, as noted 
above, the attorney has not provided medical evidence 
indicating that any examination of the veteran was 
inadequate, or any other valid reason for substituting the VA 
examiners in place of their written examination reports, and 
have denied the attorneys request.  The Board agrees with 
that determination.



ORDER

Service connection for a right wrist disorder is denied.

An increased evaluation for hypertension, currently evaluated 
as 10 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
